           Case 1:21-cv-11520-PBS Document 1 Filed 09/15/21 Page 1 of 6




                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MASSACHUSETTS

MICHELLE CONDE, individually and as parent and               )
next friend of AVA CONDE and DANIEL ANTHONY CONDE,           )
and DANIEL MANUEL CONDE, individually,                       )
        Plaintiffs,                                          )       CIVIL ACTION NO.
                                                             )       1:21-cv-11520
v.                                                           )
                                                             )
M.C. TANK TRANSPORT, INC., and                               )
FRANCIS MADONNA,                                             )
       Defendants.                                           )

                           COMPLAINT AND DEMAND FOR JURY TRIAL

                                              PARTIES

     1. Plaintiff, Michelle Conde, is an individual over the age of eighteen residing in Wilmington,
        Middlesex County, Commonwealth of Massachusetts. She brings this action in her
        individual capacity and as parent and next friend of her two minor children, Ava Conde
        and Daniel Anthony Conde.

     2. Plaintiff, Ava Conde, is a minor child residing in Wilmington, Middlesex County,
        Commonwealth of Massachusetts.

     3. Plaintiff, Daniel Anthony Conde, is a minor child residing in Wilmington, Middlesex
        County, Commonwealth of Massachusetts.

     4. Plaintiff, Daniel Manuel Conde, is an individual over the age of eighteen residing in
        Wilmington, Middlesex County, Commonwealth of Massachusetts. He and Michelle
        Conde are married and he is the natural father of Ava Conde and Daniel Anthony Conde.

     5. Defendant, M.C. Tank Transport, Inc., is an Ohio corporation with a principal place of
        business at 10134 Mosteller Lane, West Chester, OH 45069.

     6. Defendant, Francis Madonna, is an individual residing in Wilmington, DE. At all relevant
        times, Francis Madonna was acting as an employee of M.C. Tank Transport, Inc.




                                                 1
      Case 1:21-cv-11520-PBS Document 1 Filed 09/15/21 Page 2 of 6




                                 JURISDICTION AND VENUE

7. Jurisdiction is proper because under 28 U.S.C. § 1332 the amount in controversy exceeds
   $75,000.00 and the matter in controversy is between citizens of different states.

8. Venue is proper because under 28 U.S.C. § 1391 a substantial part of the events or
   omissions giving rise to the claim occurred in the District of Massachusetts and a
   substantial part of property that is the subject of the action is situated in the District of
   Massachusetts.

                                          FACTS

9. On March 19, 2019, at approximately 8:00 a.m., Michelle Conde was driving the family
   car northbound on Woburn Street in Wilmington, MA.

10. Michelle’s daughter, Ava Conde (then age 7), was in the backseat.

11. Both Michelle and Ava were wearing their seatbelts.

12. The Conde vehicle was in good working order and condition.

13. The weather was clear and dry.

14. As Michelle approached the intersection of Woburn Street and Concord Street, she had
    a green light and proceeded through the green light and into the intersection.

15. At the same moment, a tanker trunk owned and operated by Defendant M.C. Transport
    Inc., was traveling eastbound on Concord Street and came to the intersection of Woburn
    Street and Concord Street.

16. The truck was being operated by Defendant Francis Madonna, an employee of Defendant
    M.C. Transport Inc. who was working in his capacity as an employee at the time in
    question.

17. The truck had a red light.

18. The truck ran the red light and entered the intersection at full speed.

19. The front of the truck collided with the side of the Conde vehicle in the middle of the
    intersection, causing massive damage to the Conde vehicle and its occupants.

20. Both Michelle and Ava Conde were transported from the scene via ambulance to the
    emergency room.

                                             2
      Case 1:21-cv-11520-PBS Document 1 Filed 09/15/21 Page 3 of 6




21. State Police inspected the truck following the crash and found no mechanical issues with
    the truck.

22. Defendants were issued Citation No. T115160.

23. The Wilmington Police Department responded to the scene and completed a Police
    Report. The Police Report is attached hereto as Exhibit 1 and is incorporated by reference.

24. As a result of the collision, both Michella and Ava Conde have suffered and continue to
    suffer from severe personal injuries, including but not limited to, head, spine, neck,
    shoulder, and leg injuries; intense and long-lasting pain; past, present, and future
    medical treatment; physical therapy and other rehabilitation treatment; physical and
    mental pain and suffering; medical expenses; emotional distress; and impairment of
    their ability to enjoy life and attend to their usual activities.

25. Medical bills to date are well in excess of $75,000.00.

26. Michelle’s injuries have had a serious and ongoing impact on her marriage, including but
    not limited to her physical ability to care for and support and provide companionship for
    her husband. Plaintiff Daniel Conde, Michelle’s husband, has suffered a loss of the
    society, companionship, and consortium of his wife.

27. Michelle’s injuries have had a serious and ongoing impact on her ability to care for,
    support, and comfort her minor daughter, Ava, and also her minor son, Plaintiff Daniel
    Anthony Conde (age 15 on the date of the crash). Daniel Anthony Conde suffers from
    Fanconi Amenia and is also hearing impaired, and has always required a heightened
    degree of comfort, care, and attention from his mother.

28. Michelle and Daniel Manuel Conde have lost the consortium of their minor daughter, Ava,
    due to Ava’s serious injuries.

                 MICHELLE CONDE’S CLAIMS AGAINST ALL DEFENDANTS

                                        COUNT I
                                       NEGLIGENCE

29. The plaintiff repeats and incorporates herein the allegations set forth in the preceding
    paragraphs.

30. On or about March 19, 2019, the defendants were negligent in the operation of their
    vehicle.

31. As a result of the collision, plaintiff suffered and continues to suffer from severe
    personal injuries.


                                              3
         Case 1:21-cv-11520-PBS Document 1 Filed 09/15/21 Page 4 of 6




   32. At all times material herein, plaintiff was in the exercise of due care and free from all
       comparative negligence.

      WHEREFORE, the plaintiff demands judgment against the defendant in the amount of
her damages plus interest and costs.

                                           COUNT II
                                     LOSS OF CONSORTIUM

   33. The plaintiff repeats and incorporates herein the allegations set forth in the preceding
       paragraphs.

   34. As a result of the defendants’ negligence, the plaintiff has lost the consortium of her
       minor daughter.

     WHEREFORE, the plaintiff demands judgment against the defendant in the amount of her
damages plus interest and costs.

                       AVA CONDE’S CLAIMS AGAINST ALL DEFENDANTS

                                           COUNT III
                                          NEGLIGENCE

   35. The plaintiff repeats and incorporates herein the allegations set forth in the preceding
       paragraphs.

   36. On or about March 19, 2019, the defendants were negligent in the operation of their
       vehicle.

   37. As a result of the collision, plaintiff suffered and continues to suffer from severe
       personal injuries.

   38. At all times material herein, plaintiff was in the exercise of due care and free from all
       comparative negligence.

      WHEREFORE, the plaintiff demands judgment against the defendant in the amount of
her damages plus interest and costs.

                                           COUNT IV
                                     LOSS OF CONSORTIUM

   39. The plaintiff repeats and incorporates herein the allegations set forth in the preceding
       paragraphs.

   40. As a result of the defendants’ negligence, the plaintiff has lost the consortium of her
       mother.

                                                 4
         Case 1:21-cv-11520-PBS Document 1 Filed 09/15/21 Page 5 of 6




     WHEREFORE, the plaintiff demands judgment against the defendant in the amount of her
damages plus interest and costs.

                DANIEL MANUEL CONDE’S CLAIMS AGAINST ALL DEFENDANTS

                                           COUNT V
                                     LOSS OF CONSORTIUM

   41. The plaintiff repeats and incorporates herein the allegations set forth in the preceding
       paragraphs.

   42. As a result of the defendants’ negligence, the plaintiff has lost the consortium of his wife
       and daughter.

     WHEREFORE, the plaintiff demands judgment against the defendant in the amount of his
damages plus interest and costs.

                DANIEL ANTHONY CONDE’S CLAIMS AGAINST ALL DEFENDANTS

                                           COUNT VI
                                     LOSS OF CONSORTIUM

   43. The plaintiff repeats and incorporates herein the allegations set forth in the preceding
       paragraphs.

   44. As a result of the defendants’ negligence, the plaintiff has lost the consortium of his
       mother.

     WHEREFORE, the plaintiff demands judgment against the defendant in the amount of his
damages plus interest and costs.

                                   DEMAND FOR JURY TRIAL

      The plaintiffs demand a jury trial on all claims herein.




                                                5
Case 1:21-cv-11520-PBS Document 1 Filed 09/15/21 Page 6 of 6




                           Respectfully submitted,
                           Plaintiffs Michelle Conde, Ava Conde,
                           Daniel Anthony Conde, and Daniel Manuel Conde,
                           By their attorneys,

                           /s/ Benjamin H. Duggan
                           Benjamin H. Duggan, BBO# 684981
                           bduggan@kjclawfirm.com
                           /s/ John T Martin
                           John T. Martin, BBO# 676344
                           jmartin@kjclawfirm.com
                           KJC Law Firm, LLC
                           10 Tremont Street, 5th Floor
                           Boston, MA 02108
                           617-720-8447




                             6
